 Case 2:18-cv-04258-SVW-GJS Document 110 Filed 03/28/19 Page 1 of 2 Page ID #:2347
 1
 2
                                                                         FiLFD                 I
                                                         i    CLERK, U.S. G!ST~'~CT CC?l1RT
 3
 4                                                                  MAR 2 8 2019
 5                                                                                     J
                                                             CEPdIRAL QISiRICT OF CALIFORNIA
                                                             BY                      dFPUTY
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
   IN RE USC STUDENT HEALTH                  No. 2:18-cv-04258-SVW
13 CENTER LITIGATION
14                                           [consolidated with No. 2:18-cv-04940-
                                             SVW-GJS, No. 2:18-cv-05010-SVW-GJS,
15                                           No. 2:18-cv-05125-SVW-GJS, and No.
16                                           2:18-cv-06115-SVW-GJS]
17
                                            [PR       ]ORDER GRANTING
18                                          JOINT APPLICATION FOR IN
19                                          CAMERA REVIEW

20
21
22
23
24
25
26
27
28


     [PROPOSED] ORDER GRANTING JOINT APPLICATION FOR IN CAMERA REVIEW
                         CASE NO. 2:18-CV-04258-SVW
 Case 2:18-cv-04258-SVW-GJS Document 110 Filed 03/28/19 Page 2 of 2 Page ID #:2348

 1         Having reviewed and considered the Parties' Joint Application for In Camera
 2 Review, and finding good cause therefore, the Court GRANTS the relief sought therein.
 3   Plaintiffs shall promptly submit the Settlement opt-out threshold number to the Court for
 4   in camera review.
 5
 6
 7
 8         IT IS SO ORDERED.
 9
10 DATED:        3/~$
11                                               HONORABLE STEPHEN V. WILSON
                                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     1
     [PROPOSED]ORDER GRANTING JOINT APPLICATION FOR IN CAMERA REVIEW
                        CASE NO. 2:18-CV-04258-SVW
